Exhibit 10.1

 

Amendment to Employment Agreement

 

This Amendment is made, entered into, and is effective as of the Amendment Date,
by and between the Company and the Executive.

 


ARTICLE 1. DEFINITIONS

 

1.0                                 Unless otherwise defined herein, the terms
used herein shall have the meanings ascribed to them in Article 2. of the
Employment Agreement.

 

1.1                                 “Amendment” shall mean this amendment to the
Employment Agreement.

 

1.2                                 “Amendment Date” shall mean September 1,
2003.

 

1.3                                 “Company” means Savient Pharmaceuticals Inc.
(formerly known as Bio-Technology General Corp.), a Delaware corporation, or any
Successor Company thereto as provided in Section 9.1 herein.

 

1.3                                 “Employment Agreement” shall mean that
certain agreement entered into by and between the Company and the Executive as
of January 1, 2002 and which subsequent thereto was filed by the Company with
the Securities and Exchange Commission.

 


ARTICLE 2. AMENDMENTS

 

2.0                                 The Employment Agreement is hereby amended,
as of the Amendment Date, as set forth in Sections 2.1 through 2.5.

 

2.1                                 Section 3.1 of the Employment Agreement is
rewritten to read in its entirety as follows:

 

3.1                                 During the term of this Agreement, the
Executive agrees to serve as Executive Vice President, Chief Technical Officer
of the Company and as General Manager of Subsidiary, or in such other position
which Executive shall agree to accept or to which Executive shall be promoted
during the Term and Executive shall report directly to the Chief Executive
Officer, and shall maintain the level of duties and responsibilities as in
effect as of September 1, 2003, or such higher level of duties and
responsibilities as Executive may be assigned during the Term (the “Position”).

 

2.2                                 Section 5.2 of the Employment Agreement is
rewritten to read in its entirety as follows:

 

1

--------------------------------------------------------------------------------


 

5.2                                 Base Salary. The Company shall pay the
Executive a Base Salary in an amount which shall be established from time to
time by the Board of Directors of the Company or the Board’s designee; provided,
however, that such Base Salary shall not be less than TWO-HUNDRED-SEVENTY-
TWO-THOUSAND-THREE-HUNDRED-DOLLARS (US$272,300) per year.

 

(a)          This Base Salary shall be paid to the Executive in equal
installments throughout the year, consistent with the normal payroll practices
of the Company.

 

(b)         The Base Salary shall be reviewed at least annually following the
Effective Date of this Agreement, while this Agreement is in force, to ascertain
whether, in the judgment of the Board or the Board’s designee, such Base Salary
should be increased based primarily on the performance of the Executive during
the year. If so increased, the Base Salary as stated above shall, likewise, be
increased for all purposes of this Agreement and shall not, in any event, be
decreased in any year.

 

2.3                                 Section 7.4(c) of the Employment Agreement
is rewritten to read in its entirety as follows:

 

(c)          For purposes of this Section 7.4, the term “Service Multiple” shall
be defined as being equal to one-and-seventy-five-hundredths (1.75);

 

2.4                                 Sections 7.6(d)(1) and (d)(2) of the
Employment Agreement are rewritten to read in their entirety as follows:

 

(d)         Upon a termination of the Executive’s employment for Good Reason
during the Term, and following the expiration of the sixty (60) day notice
period, the Company shall pay and provide to the Executive the following:

 

(1)                                  The greater of the amount determined under
(A) or the amount determined under (B):

 

(A)         an amount equal to one-and-seventy-five-hundredths (1.75) times the
Executive’s annual Base Salary established for the fiscal year in which the
Effective Date of Termination occurs plus an amount equal to
one-and-seventy-five-hundredths (1.75) times the Executive’s targeted Annual
Bonus award established for the fiscal year in which the Effective Date of
Termination occurs;

 

(B)           the total amount payable to Executive pursuant to Directors
Insurance, Keren Hishtalmut and similar programs under Israeli law.

 

2

--------------------------------------------------------------------------------


 

(2)                                  A continuation of the welfare benefits of
health care, life and accidental death and dismemberment, and disability
insurance coverage after the Effective Date of Termination for twenty-one (21)
months or the maximum number of months mandated under Israeli law, whichever is
greater. These benefits shall be provided to the Executive at the same coverage
level as in effect as of the Effective Date of Termination, and at the same
premium cost to the Executive which was paid by the Executive at the time such
benefits were provided. However, in the event the premium cost and/or level of
coverage shall change for all employees of the Subsidiary, or for management
employees of the Subsidiary with respect to supplemental benefits, the cost
and/or coverage level, likewise, shall change for the Executive in a
corresponding manner. The continuation of these welfare benefits shall be
discontinued if prior to the expiration of the period, the Executive has
available substantially similar benefits at a comparable cost to the Executive
from a subsequent employer, as determined by the Compensation Committee (or, in
the event the Compensation Committee ceases to exist, the Board);

 

2.5                                 Section 8.3 of the Employment Agreement is
rewritten to read in its entirety as follows:

 

8.3                                 Severance Benefits Paid upon a Qualifying
Termination. In the event the Executive becomes entitled to receive CIC
Severance Benefits, the Company shall pay to the Executive and provide him the
following:

 

(a)                        The greater of the amount determined under (1) or the
amount determined under (2):

 

(1)                                  An amount equal to
two-and-twenty-five-hundredths (2.25) times the Executive’s annual Base Salary
established for the fiscal year in which the Effective Date of Termination
occurs; plus an amount equal to two-and-twenty-five-hundredths (2.25) times the
Executive’s targeted Annual Bonus award established for the fiscal year in which
the Effective Date of Termination occurs;

 

(2)                                  the total amount payable to Executive
pursuant to Directors Insurance, Keren Hishtalmut and similar programs under
Israeli law.

 

(b)                       An amount equal to the Executive’s unpaid Base Salary
and accrued but unused vacation pay through the Effective Date of Termination;

 

(c)                        All outstanding long-term incentive awards shall be
subject to the treatment provided under the applicable long-term incentive plan
of the Company;

 

3

--------------------------------------------------------------------------------


 

(d)                       A continuation of the welfare benefits of health care,
life and accidental death and dismemberment, and disability insurance coverage
after the Effective Date of Termination for twenty-seven (27) months or the
maximum number of months mandated under Israeli law, whichever is greater. These
benefits shall be provided to the Executive at the same coverage level as in
effect as of the Effective Date of Termination, and at the same premium cost to
the Executive which was paid by the Executive at the time such benefits were
provided. However, in the event the premium cost and/or level of coverage shall
change for all employees of the Subsidiary, or for management employees of the
Subsidiary with respect to supplemental benefits, the cost and/or coverage
level, likewise, shall change for the Executive in a corresponding manner. The
continuation of these welfare benefits shall be discontinued if prior to the
expiration of the period, the Executive has available substantially similar
benefits at a comparable cost to the Executive from a subsequent employer, as
determined by the Compensation Committee (or, in the event the Compensation
Committee ceases to exist, the Board);

 

(e)                        Notwithstanding anything herein to the contrary, it
is agreed and understood that the Company’s payment obligations under this
Section 8.3 shall be reduced by the amount of the payments Executive is entitled
to receive under the programs set forth in Section 8.3(a)(2).

 


ARTICLE 3. MISCELLANEOUS

 

3.0                       Except for those provisions of the Employment
Agreement specifically amended as set forth in Article 2 of this Amendment, the
remaining terms of the Employment Agreement shall remain in full force and
effect as set forth therein.

 

IN WITNESS WHEREOF, the Company, through its duly authorized representative, and
the Executive have executed this Amendment as of the Amendment Date.

 

 

Executive:

 

 

 

/s/ Dov Kanner

 

 

Dov Kanner

 

 

 

 

Company:

 

 

 

 

Savient Pharmaceuticals Inc.

 

 

 

 

By:

/s/ Sim Fass

 

 

 

Sim Fass

 

 

 

Chairman & CEO

 

 

4

--------------------------------------------------------------------------------